DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on April 12, 2021. 

Drawings
The drawings were received on April 12, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0190519 A1 to Cho et al. (“Cho”) in view of U.S. Patent Application Publication No. 2011/0094575 A1 to Phan et al. (“Phan”).										As to claim 1, although Cho discloses a display device comprising: a light emitting layer (232) emitting light in response to a supplied electric current; a first insulating layer (310) arranged above a path of light emitted from the light emitting layer (232), having a first refractive index (¶ 0074); and a second insulating layer (320, 322) including a first portion (below 322) arranged in contact with the first insulating layer (310) on an opposite side of the light emitting layer (232) with respect to the first insulating layer (310), and a second portion (above 322) arranged further from the first insulating layer (310) than the first portion (below 322), wherein a refractive index (SiO to SiN) of the first portion (below 322) parabolically increases from a second refractive index (SiON) to a third refractive index (SiN) the further away from the first insulating layer (310), a refractive index (SiN to SiO) of the second portion (above 322) parabolically decreases from the third refractive index (SiN) to a fourth refractive index (SiON) the further away from the first insulating layer (310), and the refractive index (SiO to SiN) of the first portion (below 322) continuously changes in at least one portion As to claim 2, Cho further discloses wherein a difference between the first refractive index (¶ 0074) and the second refractive index (SiON) is smaller than a difference between the first refractive index (¶ 0074) and the third refractive index (SiN) (See Fig. 3) (Note: the difference from the second refractive index of SiON closer to the first refractive index is smaller than the difference between the first refractive index and the third refractive index of SiN).									As to claim 3, Cho further discloses wherein the first refractive index (¶ 0074) is lower than the second refractive index (SiON) (See Fig. 3, ¶ 0051).					As to claim 4, Cho further discloses wherein the first portion (below 322) includes silicon oxynitride, and a ratio of nitrogen to oxygen increases the further the first portion (below 322) is from the first insulating layer (310) (See Fig. 3, ¶ 0052, ¶ 0103, ¶ 0104, ¶ 0105).										As to claim 5, Cho further discloses wherein the second portion (above 322) includes silicon oxynitride, and a ratio of nitrogen to oxygen decreases the further the second portion (above 322) is from the first insulating layer (310) (See Fig. 3, ¶ 0052, ¶ 0103, ¶ 0104, ¶ 0105).										As to claim 6, Cho further discloses wherein the second insulating layer (320, As to claim 7, Cho further discloses wherein a thickness of the third portion (322) is thicker than a total thickness of the first portion (below 322) and the second portion (above 322) (See Fig. 2, ¶ 0075) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by Dictionary.com such that the third portion 322 is thicker than a total thickness of the first and second portions).		As to claim 9, Cho further discloses wherein the second refractive index (SiON) is the same as the fourth refractive index (SiON) (See Fig. 3).					As to claim 16, Cho discloses a display device comprising: a light emitting layer (232) emitting light in response to a supplied electric current; a first insulating layer (310) arranged above a path of light emitted from the light emitting layer (232); a second insulating layer (320, 322) including a first portion (below 322) arranged in contact with the first insulating layer (310) on the opposite side of the light emitting layer (232) with respect to the first insulating layer (310), and a second portion (above 322) arranged further from the first insulating layer (310) than the first portion (below 322), wherein a ratio of nitrogen to oxygen of the first portion (below 322) parabolically increases the further away from the first insulating layer (310), a ratio of nitrogen to oxygen of the second portion (above 322) parabolically decreases the further away from the first insulating layer (310), and the ratios continuously change in at least one portion of the first portion (below 322) and at least one portion of the second portion (above 322) (See Fig. 1, Fig. 2, Fig. 3, Fig. 6, ¶ 0044, ¶ 0045, ¶ 0047, ¶ 0049, ¶ 0050, ¶ 0051, ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055, ¶ 0060, ¶ 0063, ¶ 0072, ¶ 0073, ¶ 0074, ¶ 0075, ¶ 0077, ¶ 0093, As to claim 17, Cho further discloses wherein the first portion (below 322) and the second portion (above 322) include silicon oxynitride (See Fig. 3, ¶ 0052, ¶ 0103, ¶ 0104, ¶ 0105).										As to claim 18, Cho further discloses wherein the second insulating layer (320, 322) has a third portion (322) including silicon nitride between the first portion (below 322) and the second portion (above 322) (See Fig. 3, ¶ 0073).					As to claim 19, Cho further discloses wherein a thickness of the third portion (322) is thicker than a total thickness of the first portion (below 322) and the second portion (above 322) (See Fig. 2, ¶ 0075) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by Dictionary.com such that the third portion 322 is thicker than a total thickness of the first and second portions).	
Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0190519 A1 to Cho et al. (“Cho”) and U.S. Patent Application Publication No. 2011/0094575 A1 to Phan et al. (“Phan”) as applied to claims 1 and 16 above, and further in view of U.S. Patent Application Publication No. 2016/0240589 A1 to Jeong (“Jeong”). The teachings of Cho and Phan have been discussed above.
As to claim 10, although Cho discloses further comprising: a third insulating layer (protective layer) having a refractive index, arranged in contact with the first insulating layer (310) on the opposite side of the second insulating layer (320, 322) with respect to the first insulating layer (310) (See ¶ 0099), Cho and Phan do not further disclose wherein the third insulating layer having a refractive index higher than the third refractive index.											As to claim 11, Cho in view of Jeong further discloses wherein the light emitting layer (232/130) includes a first light emitting layer (130g) emitting a first light in response to a supplied electric current, and a second light emitting layer (130b) emitting a second light in a different color to the first light in response to a supplied electric current; the first insulating layer (310/160) is arranged above a path of light of the first light and the second light, and a thickness of the third insulating layer (150) in a region through which the first light passes differs from a thickness of the third insulating layer (150) in a region through which the second light passes (See Jeong Fig. 2, ¶ 0063).	
As to claim 20, although Cho discloses further comprising: a third insulating layer (protective layer) having a refractive index arranged in contact with the first insulating layer (310) on the opposite side of the second insulating layer (320, 322) with respect to the first insulating layer (310) (See ¶ 0099), Cho does not further disclose wherein the third insulating layer having a higher refractive index than the first insulating layer, wherein the light emitting layer includes a first light emitting layer emitting a first .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0190519 A1 to Cho et al. (“Cho”) and U.S. Patent Application Publication No. 2011/0094575 A1 to Phan et al. (“Phan”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0240589 A1 to Jeong (“Jeong”) and U.S. Patent Application Publication No. 2014/0027725 A1 to Lim et al. (“Lim”). The teachings of Cho and Phan have been discussed above.
	As to claim 12, although Cho discloses the second insulating layer (320, 322) (See Fig. 3), Cho and Phan do not disclose further comprising: a sealing layer having a fifth refractive index arranged in contact with the second insulating layer on the opposite side of the first insulating layer with respect to the second insulating layer, wherein a difference between the fifth refractive index and the fourth refractive index is smaller than a difference between the fifth refractive index and the third refractive index.			However, Jeong does disclose further comprising: a sealing layer (170) having a fifth refractive index of an organic filter (170) arranged in contact with the second insulating layer (160) on the opposite side of the first insulating layer (150) with respect to the second insulating layer (160) (See Fig. 2, ¶ 0054, ¶ 0062, ¶ 0063, ¶ 0064, ¶ 0066, ¶ 0069, ¶ 0070, ¶ 0071, ¶ 0072) (Notes: the sealing layer seals a top of the second As to claim 13, Cho in view of Jeong and Lim further discloses wherein the fifth refractive index (about 1.5) is higher than the fourth refractive index (SiON about 1.4 as disclosed in the Specification) (See Fig. 3).								As to claim 14, Cho in view of Jeong and Lim further discloses wherein the sealing layer (170/273) is an organic insulating layer (170/273) (See Jeong Fig. 2, ¶ 0071 and Lim Fig. 4).

Response to Arguments
Applicant's arguments with respect to claims 1 and 16 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record is considered pertinent to Applicant’s disclosure: Ghislotti et al. (US 2004/0190575 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.						
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815